The Honorable Barbara King State Representative 106 Tulip Circle Helena, AR 72342-1620
Dear Representative King:
I am writing in response to your request for my opinion regarding the following question, which you report a constituent has posed:
  Since the City of West Helena was not named in the lawsuit Betty Jo Dial vs. Johnny Weaver (Case # 2-01-CV-00112 JMM), should Johnny Weaver be required to reimburse the City of West Helena for the unauthorized checks he wrote totaling $17,180.52 to pay his lawyer fees in this case?
By way of background, your report: "According to city council Ordinance 611, section[s] 5  6, a mayor cannot write checks without approval of the city council finance committee."
RESPONSE
I am unable to answer this question, which raises an issue I am informed is currently in litigation as Connie Sullivan v. City of West Helena,
Phillips County Circuit Court Case No. CV2002-13. It has long been the policy of this office, which is located in the executive branch of government, to refrain from opining on factual matters that are currently pending before the judiciary. Accordingly, I must respectfully decline to address your request.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh